Citation Nr: 1617364	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 2010, for the grant of a 40 percent rating for low back strain with degenerative disc disease and degenerative joint disease.

2.  Entitlement to a rating in excess of 40 percent for low back strain with degenerative disc disease and degenerative joint disease.

3.  Entitlement to an effective date earlier than August 6, 2010, for the grant of a separately compensable rating for right lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

6.  Entitlement to a compensable rating for dermatophytosis of the feet.

7.  Entitlement to an effective date earlier than August 6, 2010, for a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1979. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Evidence was received by the Board subsequent to the RO's June 2011 statement of the case, but in a December 2015 memorandum the Veteran's attorney "specifically waive[d] any further consideration of the evidence and argument by the regional office," and requested that the Board make "a final determination in this matter as soon as possible."  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).



FINDINGS OF FACT

1.  As of the May 19, 2009, date of the Veteran's claim for increase, his low back disability has reasonably approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less.

2.  The Veteran's back disability has not approximated either unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

3.  As of the May 19, 2009, date of the Veteran's claim for increase, he has had right lower extremity radiculopathy approximating mild incomplete paralysis of the sciatic nerve. 

4.  The Veteran's right lower extremity radiculopathy has approximated no more than mild incomplete paralysis of the sciatic nerve.  

5.  The Veteran's left lower extremity radiculopathy has approximated no more than moderate incomplete paralysis of the sciatic nerve.  

6.  The Veteran's foot dermatophytosis has covered less than 5 percent of the entire body and less than 5 percent of exposed areas affected, with no more than topical therapy required.

7.  As of the May 19, 2009, date of the Veteran's claim for increase, he has been has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

8.  The Veteran does not have a single service-connected disability rated as total.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 19, 2009, but no earlier, for a 40 percent rating for low back strain with degenerative disc disease and degenerative joint disease have been met.  38 U.S.C.A. §§ 5110(b)(2), 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.155(a), 3.156(b), 3.400(o)(1)(2), 4.71a, 20.302, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a rating in excess of 40 percent for low back strain with degenerative disc disease and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for an effective date of May 19, 2009, but no earlier, for a 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 5110(b)(2), 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.155(a), 3.156(b), 3.400(o)(1)(2), 4.124a, 20.302, Diagnostic Code 8520 (2015).

4.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for a compensable rating for dermatophytosis of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-05, 7806, 7913 (2015).

7.  The criteria for an effective date of May 19, 2009, but no earlier, for a TDIU have been met.  38 U.S.C.A. § 5110(b)(2), 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.155(a), 3.156(b), 3.340, 3.341, 3.400(o)(1)(2), 4.16, 4.19, 20.302, (2015).

8.  The criteria for SMC under 38 U.S.C. § 1114(s) have not been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in August 2009 and July 2010 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, he was provided VA examinations in connection with his claims in July 2009, September 2009, August 2010, and January 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on his claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that a June 2010 letter from the Social Security Administration (SSA) reflects that the Veteran filed for disability benefits in August 2009 and was found to be disabled, but that records pertaining to such decision have not been associated with the claims file; in this regard, the Veteran indicated on August VA examination that he recently received SSA disability benefits in connection with his physically disabling conditions.  However, during the pertinent period prior to August 2009, there is adequate medical evidence, including contemporaneous VA treatment records and a July 2009 VA examination, to make a determination in the Veteran's claims, and there is no indication in the record that the Veteran sought treatment outside of VA during this period.  The Board also reiterates that the Veteran's attorney has reviewed the evidence and, in a December 2015 memorandum, requested that the Board make "a final determination in this matter as soon as possible" based on the current evidence of record.  Thus, remand for SSA disability records is not warranted.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


A.  Low back strain with degenerative disc disease and degenerative joint disease

The Veteran's low back strain with degenerative disc disease and degenerative joint disease is rated under Diagnostic Code (DC) 5237, and is thus rated under the criteria for lumbosacral or cervical strain.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Regarding the effective date for the Veteran's 40 percent rating, he was denied a rating in excess of 20 percent for his back disability in a rating decision sent to him on May 2, 2008.  On May 19, 2009, the Veteran submitted a claim for an increased rating for his back disability, which the RO denied in a September 2009 rating decision.  May 14, 2010, RO notations indicate that the Veteran requested that his claim for a low back condition be reopened, as he had new evidence.  In the September 2010 rating decision on appeal, the RO granted an increased rating of 40 percent for the Veteran's back disability, effective May 14, 2010.  

In a December 2015 memorandum, the Veteran's attorney asserted that the date for the Veteran's increased 40 percent rating should be May 19, 2009.  Citing 38 C.F.R. § 3.160(e), she argued that the Veteran's May 14, 2010, communication with VA should not be interpreted as a claim for reopening, as the September 2010 disallowance of the Veteran's claim had not become final at that time.

The Board finds that the effective date of the Veteran's 40 percent rating for his low back disability should be May 19, 2009.  In addition to the Veteran's May 2010 communication with VA, within the one-year period following the September 2009 rating decision denying an increased rating, new and material evidence was received by VA including VA treatment records dated within that period and the report of an August 2010 VA examination provided in connection with his increased rating claim.  As this evidence was received prior to the expiration of the appeal period of the May 19, 2009, claim for increase, it must be considered as having been filed in connection with that pending claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302.  Such evidence, including the examination finding that the Veteran had forward flexion of the lumbar spine limited to 30 degrees, with pain at 20 degrees, formed the basis of the RO's grant of a 40 percent rating in September 2010.  

The Board notes that on July 2009 VA examination in connection with the Veteran's May 19, 2009, claim, forward flexion was 0 to 45 degrees with pain at 25 degrees, and pain was evidenced by patient report, facial grimacing, and guarding of the spine.  Considering all relevant factors, the Board finds that, at this time, the Veteran's low back disability reasonably approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 40 percent is warranted for the Veteran's back disability beginning May 19, 2009, as argued by his attorney.

However, the evidence does not reflect, and the Veteran has not argued, that his back disability has been productive of either unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.  He has consistently been found to have movement of the spine, with no ankylosis whatsoever.  On July 2009 an August 2010 VA examinations, the Veteran reported no incapacitating episodes in the last year, and on January 2014 VA examination, he reported incapacitating episodes of at least 2 weeks but less than 4 weeks over the past 12 months; the medical treatment records reflect no greater frequency of periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician during the appeals period.  

Accordingly, an effective date of May 19, 2009, for a 40 percent rating for low back strain with degenerative disc disease and degenerative joint disease is warranted.  However, a rating in excess of 40 percent for the disability has not been warranted at any time.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

B.  Right and left lower extremity radiculopathy

The Veteran's right and left lower extremity radiculopathy is rated under DC 8520.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent and that moderate incomplete paralysis is rated as 20 percent.  Moderately severe incomplete paralysis is rated as 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated as 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In this case, an effective date of May 19, 2009, but no earlier, for a separate 10 percent rating for right lower extremity radiculopathy is warranted.  

As discussed above, the Board finds the Veteran's May 19, 2009, increased rating claim for his back disability not to have been adjudicated in a decision that became final.  On July 2009 VA examination, in addition to reporting left leg radicular pain and tingling, the Veteran reported that about six to eight months before he began to develop the same sensation in the right leg but to a much lesser intensity and frequency as the left.  On examination, there was hypalgesia below the right knee and the Veteran was unable to rise to his toes or to his heels; the impression included a mild right lower extremity intermittent nerve root irritation.  The Veteran's subjective reports and objective examination findings were essentially the same on April 2010 VA examination, and the impression was radiculopathy of the right lower extremity; based on those examination findings, in its September 2010 rating decision, the RO granted a separate 10 percent rating for right lower extremity radiculopathy.  

Under these circumstances, the Board finds that a claim for a separate rating for right lower extremity radiculopathy was reasonably raised in connection with the Veteran's May 19, 2009, claim for increase.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has had right lower extremity radiculopathy approximating mild incomplete paralysis of the sciatic nerve as of the May 19, 2009, date of the Veteran's increased rating claim.  Thus, a separate 10 percent rating for such disability is warranted as of that date.

A rating earlier than May 19, 2009, for a separately compensable rating for right lower extremity radiculopathy is not warranted.  

The Veteran's May 19, 2009, claim for increase is the earliest pending claim related to his right lower extremity radiculopathy, and neither he nor his attorney has pointed to any earlier.  The Board notes the Veteran's attorney's assertion in her December 2015 memorandum that the Veteran is entitled to a separate rating for his right leg radiculopathy of at least March 2008; in this regard, she notes a March 2008 electromyography (EMG) revealing "electrophysiologic evidence of chronic severe lower [lumbosacral] radiculopathies (L5-S1)." 

However, to the extent that any such previous evidence related to any pending claim related to the Veteran's low back disability and any associated radiculopathy, such evidence was considered by the AOJ in an April 2008 rating decision, mailed to the Veteran on May 2, 2008, which continued a rating of 20 percent for the Veteran's low back disability and, on the basis of such evidence, granted a separate 20 percent rating for left lower extremity radiculopathy effective February 20, 2008, but no separate rating for any right lower extremity radiculopathy.  This rating decision was not appealed and became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  

Moreover, the March 2008 EMG findings of radiculopathy were noted to have been related to the left lower extremity, as such abnormal findings related to "[n]eedle EMG examination of selected left lower extremity and [lumbosacral] paraspinal muscles," and physical examination findings on a corresponding March 2008 VA examination revealed radiculopathy findings specifically of the left lower extremity.  Also, in this regard, again, on July 2009 VA examination, in addition to reporting left leg radicular pain and tingling, the Veteran reported that about six to eight months prior he began to develop the same sensation in the right leg but to a much less intensity and frequency as the left.  

Furthermore, neither a rating in excess of 10 percent for right lower extremity radiculopathy or one in excess of 20 percent for left lower extremity radiculopathy is warranted in this case.

On July 2009 VA examination, the Veteran reported pain as a dull ache that radiated down the left leg, intermittently having a sharp and tingling sensation that shot down the leg as well, and recently developing the same sensation in the right leg but to a much lesser intensity and frequency as the left, especially bad with standing or sitting in one position and with straining.  He reported dysesthesia, paresthesia, and weakness of the left lower extremity and more recently having these symptoms in the right lower extremity but much less severe.  It was noted that he walked unaided and did not use a cane, crutches, or walker, but that he was limited to walking 60 to 70 feet without feeling the need to stop because of the pain.  He was not unsteady on his feet and did not have a history of falls.  It was noted that he walked with a slight limp favoring the left lower extremity, but without assistance or the use of assistive devices.  On neurological examination, there was give way weakness of the left leg, but no muscle atrophy noted and good muscle tone.  There was decreased vibratory sensation left leg and foot, hypalgesia above the left knee and below the right knee, with no specific dermatome distribution noted.  Temperature sensation was also decreased below the left knee and the Veteran was unable to rise to his toes or heels.  He had normal deep tendon reflexes bilaterally, and no Babinski was present.  The impression was chronic severe left lower L5-S1 radiculopathy per EMG, and mild right lower extremity intermittent nerve root irritation.

On August 2010 VA examination, neurological examination revealed bilateral lower extremity weakness 5-/5 right and 4/5 left, but no muscle atrophy and good muscle tone.  There was decreased vibratory sensation of the left leg and foot and hypoalgesia along the medial bilateral lower extremities, but again this did not follow a specific dermatome.  Temperature sensation was also decreased below the left knee.  The Veteran was unable to rise to his toes or to his heels, but had normal deep tendon reflexes bilaterally and no Babinski present.

In a March 2013 statement, the Veteran asserted that his left leg felt dead, numb, and useless, and that he could not push off or balance on his left foot.  He stated that he had fallen a number of times due to numbness in his left leg. 

On January 2014 VA examination, the Veteran reported pain, numbness, and tingling in both legs.  On muscle strength testing, hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were all full strength for the right lower extremity and 4/5 strength with active movement against some resistance in the left lower extremity.  There was no muscle atrophy.  On light touch sensory examination, upper anterior thigh was normal, and thigh/knee, lower leg/ankle, and foot/toes were normal on the right and decreased on the left.  Straight leg raising was positive on both sides.  Constant pain, intermittent pain, paresthesias and/or dysthesia/numbness were noted to be mild in the right lower extremity and moderate in the left.  It was noted that radiculopathy of the sciatic nerve was mild on the right and moderate on the left.  It was also noted that the Veteran occasionally used a cane due to pain and limited activity.  It was noted that the Veteran's radiculopathy, along with his back disability, would limit him to walking one to two blocks, one half mile, and sitting or standing for 15 minutes.  However, the examiner also noted that he was of the opinion that the Veteran did not give his maximum effort during the examination. 

The Board finds that such evidence reflects no more than moderate incomplete paralysis of the left sciatic nerve and mild incomplete paralysis of the right.  The Board notes the Veteran's reports of pain, tingling, and numbness of the legs, left worse than right, especially with standing or sitting in one position and with activity, and loss of strength and function in the left leg.  It also notes the objective findings that the Veteran had a slight limp favoring the left lower extremity, and diminished sensation and some leg weakness, particularly on the left side, resulting in functional impairment of the lower extremities.

However, regarding the Veteran's right lower extremity, the Veteran's sciatic impairment has consistently been assessed as, and shown to be, mild.  While having some mild decreased sensation below the right knee, the Veteran has had either full strength or slightly diminished, 5-/5 strength of the right lower extremity.

Regarding the Veteran's left lower extremity, he has consistently been noted not to have had any muscle atrophy and, rather, to have had good muscle tone; in this regard, the Board notes that, under DC 8520, severe incomplete paralysis is characterized by marked muscular atrophy, and here there has been not even slight atrophy.  Also, while the Veteran has had functional impairment in use of his legs, he has generally not required any assistive devices, aside from occasional use of a cane in January 2014, even given his other back and right lower extremity disabilities.  Furthermore, while weakness of the lower extremity has been noted, it has generally been noted to be no greater than 4/5, with active movement against some resistance; this assessment came on January 2014 VA examination, despite the examiner's determination that the Veteran did not give his maximum effort during the examination.

The Board notes that the Veteran was assessed on July 2009 examination as having chronic severe left lower L5-S1 radiculopathy per EMG, but was specifically noted to have had moderate, rather than severe, radiculopathy of the sciatic nerve of the left lower extremity on January 2014 VA examination.  However, the Board notes that under DC 8520 ratings are provided for moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve, representing diminished physical and functional capacity of the left lower extremity.  For the reasons given above, the Board finds the Veteran's left lower extremity radiculopathy most closely approximates that diminished capacity of moderate, rather than moderately severe or severe, incomplete paralysis of the sciatic nerve.  

Accordingly, a separate 10 percent rating for right lower extremity radiculopathy beginning May 19, 2009, but no earlier, is warranted.  However, neither a rating in excess of 10 percent for right lower extremity radiculopathy or one in excess of 20 percent for left lower extremity radiculopathy is warranted.  As the preponderance of the evidence is against assignment of any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable to that extent.  

C.  Dermatophytosis of the feet

Dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated under 38 C.F.R. § 4.118, DC 7913, and is therefore rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

On September 2009 VA examination, the Veteran reported that he had blisters, cracks, and "nastiness" in his toe webs that had recurred many times, which he treated with over-the-counter preparations, most recently Head and Shoulders.  On examination that day his feet were clear and he had no nail dystrophy to suggest chronic tinea.  There was no scarring and/or disfigurement, ulceration, exfoliation, or crusting present.  It was assessed that the Veteran's past tinea pedis was inactive.

A December 2010 VA treatment record reflects that the Veteran reported increased trouble with worsening athlete's foot.  On feet examination, the Veteran had slight macerated areas between toes and a few fissures compatible with athlete's foot.  The assessment was athlete's foot, and the Veteran was prescribed clotrimazole cream to be applied to affected foot areas.

Thus, the evidence reflects occasional flare-ups of the Veteran's foot dermatophytosis, with the only notation on medical examination in December 2010, and no indication of the condition on September 2009 VA examination; in this regard, moreover, on September 2009 VA examination, there was specifically noted to be no nail dystrophy to suggest chronic tinea.  Also, the areas affected by such occasional flare-ups have been limited to between the Veteran's toes.  Such evidence thus does not suggest that the Veteran's foot dermatophytosis has covered as much as 5 percent of the entire body or 5 percent of exposed areas affected, and no more than topical therapy has been required to treat it.  Thus, a compensable rating for his dermatophytosis is not warranted.  

The Board has considered ratings for scars under DCs 7801-7805, but finds that rating by analogy to dermatitis or eczema under DC 7806 is more appropriate.  Again, the Board notes the occasionally recurring flare-up nature of the Veteran's condition, with no nail dystrophy to suggest chronic tinea specifically noted on September 2009 examination; the only flare-up of record is that in December 2010.  The Board also noes the finding on September 2009 examination of no scarring and/or disfigurement, ulceration, exfoliation, or crusting present.

The Board notes the Veteran's attorney's assertions in her December 2015 memorandum that the September 2009 VA examination was inadequate for rating purposes, citing Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994), as, although the examination did not show current symptoms of dermatophytosis, the Veteran's VA medical records in December 2010 indicated that he continued to suffer symptoms of this condition.  She argued that, in order for examination of the Veteran's recurring dermatophytosis to be adequate, the examination must be performed during the active stage of the condition.  

However, the December 2010 medical evaluation of the Veteran's foot dermatophytosis flare-up is the only medical record of such flare-up and the only cited by the Veteran's attorney.  Such record, and even the own subjective descriptions of the Veteran of his flare-ups, do not reflect that any greater area of the body than the area between his toes has been affected by his dermatophytosis; the Veteran's attorney had not explained how any further examination of the Veteran's feet might result in any higher rating in light of this.  Under these circumstances, the Board finds that the evidence of record is adequate for rating purposes, and that no new examination of the Veteran's feet is warranted.

Accordingly, compensable rating for dermatophytosis of the feet is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

D.  Extraschedular consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, for reasons discussed in detail above, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His back disability, productive of pain and very limited motion, is adequately contemplated by a rating contemplating forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  His right lower extremity radiculopathy, productive of some mild decreased sensation and either full or slightly diminished strength, is contemplated by the rating for mild incomplete paralysis of the sciatic nerve.  His left lower extremity radiculopathy, productive of some decreased sensation and some diminished strength, but no muscle atrophy and normal muscle tone, is contemplated by the rating for moderate incomplete paralysis of the sciatic nerve.  His dermatophytosis of the feet, productive of occasional flare-ups covering less than 5 percent of the entire body and less than 5 percent of exposed areas affected, with no more than topical therapy required, is contemplated by the criteria for a noncompensable rating under DC 7806.  Under these circumstances, even considering the combined effect of the Veteran's service-connected disabilities, they have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

E.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

In her December 2015 memorandum, the Veteran's attorney asserted that the Veteran should be awarded a TDIU as of May 19, 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  She pointed to a May 2009 VA treatment record reflecting the Veteran's assertion that he could no longer work as an auto body mechanic due to his chronic low back and leg pain and that he had been very frustrated in his ability to get and keep work, and a September 2009 letter submitted by the Veteran asserting that he has not worked since 2007 when he was laid off because he was physically not able to do his job due to pain.  

The Board also notes July and September 2009 statements from the Veteran and his wife that he was unable to work due to his physical disabilities, his August 2009 application for a TDIU, and the opinion of an August 2010 VA examiner that the Veteran would be limited in those occupations that require bending at the waist, stooping, squatting, prolonged standing walking greater than 50 yards, and prolonged sitting and climbing, and that his greatest employment-limiting disability was his service-connected chronic low back disease with bilateral radiculopathy.  In this regard, the RO awarded the Veteran a TDIU in its September 2010 rating decision based on these August 2010 VA examination findings.  Moreover, in light of the newly assigned ratings, as discussed above, of 40 percent for low back strain with degenerative disc disease and degenerative joint disease and 10 percent for right lower extremity radiculopathy, each effective May 19, 2009, the Veteran has met the schedular criteria for a TDIU as of that date, as such disabilities result from a common etiology and combine for a 60 percent rating.  In light of the circumstances, resolving reasonable doubt in the Veteran's favor, the Board finds that, as of that date, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Thus, an effective date of May 19, 2009, for a TDIU is warranted.

F.  SMC under 38 U.S.C. § 1114(s)

Special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where a veteran has a single service-connected disability rated as total and either (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The record does not reflect, and the Veteran has not argued, that he is permanently housebound by reason of service-connected disability or disabilities.  As noted by the Veteran's attorney in her December 2015 memorandum, for purposes of satisfying the requirements of 38 U.S.C. § 1114(s), a rating for TDIU may be considered a total rating, and any disabilities that do not form the basis for the TDIU may satisfy the requirement for additional service-connected disability or disabilities independently ratable at 60 percent or more under Section 1114(s).  See Bradley v. Peake, 22 Vet. App. 280, 291-93 (2008).  The Veteran's attorney argues that the Veteran has a total rating based on TDIU for his back condition, and that his other service-connected conditions combine for a rating of at least 60 percent, so that he entitled to compensation under 38 U.S.C. § 1114(s).

However, in this case, while the Veteran has a TDIU, he does not have a single service-connected disability rated as total, on the basis of TDIU or otherwise, for purposes of SMC under 38 U.S.C. § 1114(s).

Currently, the Veteran is service-connected for the following: dysthymic disorder associated with low back strain with degenerative disc disease and degenerative joint disease, rated 70 percent; low back strain with degenerative disc disease and degenerative joint disease, rated 40 percent; left lower extremity radiculopathy, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; and history of gallbladder stones, dermatophytosis of the feet, urinary incontinence, and erectile dysfunction, each rated noncompensable (0 percent).

As reflected in the September 2010 rating decision originally granting a TDIU, the Veteran's TDIU was based on inability to secure or follow a substantially gainful occupation due to his service-connected disabilities of low back disability and left and right lower extremity radiculopathies, which combined for a 60 percent rating; for purposes of 38 C.F.R. § 4.16(a), these were considered a single disability, as they resulted from a single etiology.

However, multiple disabilities, even if able to be combined and considered as a single disability for purposes of 38 C.F.R. § 4.16(a), do not meet the criteria for "a service-connected disability rated as total" for SMC under 38 U.S.C. § 1114(s).  See Bradley, 22 Vet. App. at 290-91.  Thus, the Veteran does not have a single service-connected disability rated as total as required for such SMC.

To the extent that the Veteran's attorney asserts in her December 2015 memorandum that the Veteran "has a 100 percent rating based on TDIU for his back condition," the Board does not find such assertion to be correct.  Again, in the September 2010 rating decision originally granting TDIU, the RO clearly based the Veteran's TDIU on inability to secure or follow a substantially gainful occupation due to his three separately-rated service-connected disabilities of low back disability and left and right lower extremity radiculopathies, which combined for a 60 percent rating and, for purposes of 38 C.F.R. § 4.16(a), were considered a single disability.  The separate ratings for left and right lower extremity radiculopathies were necessarily considered as part of the Veteran's service-connected disability rated total with a TDIU, as the schedular requirements for awarding a TDIU would not otherwise have been met, and the RO would not have been permitted to award a TDIU in the first instance as it did in September 2010.  See 38 C.F.R. § 4.16.

In this regard, in arguing for an earlier effective date for the Veteran's TDIU award earlier in her December 2015 memorandum, the Veteran's attorney stated the following:  

The veteran was found to be entitled to TDIU from August 2010.  As argued above, the veteran is entitled to higher ratings for his disabilities and earlier effective dates for those disabilities which would meet the requirements of 38 C.F.R. §4.16(a) as early as May 19, 2009.  Furthermore, the evidence demonstrates that the veteran's service connected disabilities prevent him from obtaining or maintaining employment.

The Veteran's attorney thus acknowledged that, in addition to his low back disability, the Veteran's TDIU is based on his lower extremity radiculopathy disabilities, and in fact argued that an earlier effective date for a TDIU should be awarded in accordance with an earlier effective date for a higher rating of at least one of these radiculopathy disabilities.

Furthermore, the August 2010 VA examination report, on which the September 2010 grant of a TDIU was based, in describing the Veteran's occupational limitations due to his physical disabilities, stated that "[h]is greatest employment limiting disability is his service connected chronic low back disease with bilateral radiculopathy."  The medical evidence forming the basis for his TDIU thus reflects that the Veteran's employment-limiting service-connected disability consists of both his back disability and his bilateral lower extremity radiculopathy disabilities.  

Finally, the Board notes that, subsequent to his award of a TDIU for his back and radiculopathy disabilities, he was awarded service-connection for dysthymic disorder, rated 70 percent.  The Board further notes Buie v. Shinseki, 24 Vet. App. 242 (2011), in which it was held that "[w]henever a veteran has a total disability rating, schedular or extraschedular, based on multiple disabilities and the veteran is subsequently awarded service connection for any additional disability or disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under section 1114(s)."  Buie, 24 Vet. App. at 250-51.  

The Board has therefore considered whether the Veteran is entitled to SMC under 38 U.S.C. § 1114(s) on the basis that, even though he has a TDIU effective May 19, 2009, based on his service-connected back and radiculopathy disabilities, his subsequently service-connected disability of dysthymic disorder, rated 70 percent effective May 13, 2011, could be considered a single service-connected disability rated as total, and his back and radiculopathy disabilities can be considered additional service-connected disabilities independently ratable at 60 percent or more, separate and distinct from the psychiatric disability.

However, unlike in Buie, in this case, while the Veteran's service-connected dysthymic disorder involves a different anatomical segment or bodily system than his service-connected back and radiculopathy disabilities, such physical disabilities are not "separate and distinct" from such dysthymic disorder.  See 38 C.F.R. § 3.350(i).  Here, the Veteran's dysthymic disorder, rated 70 percent, is the specific result of the Veteran's service-connected back and radiculopathy disabilities, and would not exist outside of such physical disabilities.  

On an August 2012 VA mental disorders examination, on which the RO's September 2012 grant of service connection for dysthymic disorder was based, the examiner diagnosed dysthymic disorder, noting the Veteran's feelings of being "hopeless and helpless and beliefs that his pain is not going to get better."  The examiner provided the "opinion that the dysthymia (depressive disorder) is proximately due to or the result of his service-connected lower back condition," noting that "these symptoms of depression started when he started having increased back pain and the limitations that followed," and that while the Veteran "also has significant symptoms of anxiety... these seem to be a part of the Dysthymic disorder rather than a separate diagnosis."  The examiner expressed that this opinion was "supported by the progress notes of his long-term treatment," but largely based the opinion on the Veteran's own statements and report on examination.  In this regard, on examination, it was noted that the Veteran reported "that he has not worked since 2007 due to increasing pain and limitations as associated with back problems," "that he first started having mental health problems in 2005 when he started experiencing limitations due to back pain" and "sought out mental health assistance in 2007," and "that he has depressive thoughts every day and this has lasted since 2007."  It was further noted that the Veteran "attributes these depressive thoughts to the limitations that he has from back pain," and that he "reports that prior to 2007 he was very active working and participating in motorcycles, dune buggies and other physical activities."  In this regard, the secondary nature of the Veteran's dysthymic disorder to his service-connected back and radiculopathy disabilities was the basis of the grant of service connection for such psychiatric disability in the September 2012 rating decision.  

Moreover, the record does not reflect that the Veteran has ever been unable to secure or follow a substantially gainful occupation solely as a result of his service-connected dysthymic disorder, nor has this suggestion been put forth by the Veteran or his attorney; rather, both have consistently argued that the Veteran's inability to work is the result of his service-connected physical disabilities.  Also, the objective evidence of record does not suggest that the Veteran has been unemployable due to his mental disability.  The August 2012 VA examiner, while assessing and impairment level of occupational and social impairment with deficiencies in most areas such a work, school, family relations, judgment, thinking and/or mood, did not suggest or indicate that the Veteran would be unemployable due to his dysthymic disorder, alone.  The evidence in this case, while repeatedly suggesting that the Veteran's physical problems render him unemployable, has not suggested that his physiatric disorder, alone, even if it could be separated from his physical problems, has rendered the Veteran unemployable.  

As the Veteran's TDIU in this case is based on multiple, separately-rated disabilities, and no single disability is rated as total, SMC under 38 U.S.C. § 1114(s) is not payable in this case.


ORDER

An effective date of May 19, 2009, but no earlier, for the grant of a 40 percent rating for low back strain with degenerative disc disease and degenerative joint disease is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 40 percent for low back strain with degenerative disc disease and degenerative joint disease is denied.

An effective date of May 19, 2009, but no earlier, for the grant of a 10 percent rating for right lower extremity radiculopathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A compensable rating for dermatophytosis of the feet is denied.

An effective date of May 19, 2009, but no earlier, for a TDIU, is granted, subject to the laws and regulations controlling the award of monetary benefits.

SMC under 38 U.S.C. § 1114(s) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


